Citation Nr: 0533035	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  99-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hip avascular 
necrosis as secondary to service-connected fracture of the 
right fibula with chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to January 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral hip 
avascular necrosis as secondary to service-connected fracture 
of the right fibula with chondromalacia of the right knee.

The veteran had perfected claims for service connection for a 
low back condition and shortened right leg and a petition to 
reopen the claim for service connection for a lower skeletal 
condition.  In November 2000, the veteran withdrew those 
claims in writing.  Thus, they are not part of the current 
appellate review.

In October 2003, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The record reflects that the veteran was scheduled for a 
VA examination in connection with his claim for secondary 
service connection in June 2005.  The veteran failed to 
appear for this examination.

2.  In a July 2005 supplemental statement of the case, the RO 
informed the veteran that he had failed to appear for a VA 
examination in June 2005.  

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in June 2005.  


CONCLUSION OF LAW

The claim for entitlement to service connection for bilateral 
hip avascular necrosis as secondary to service-connected 
fracture of the right fibula with chondromalacia of the right 
knee is denied due to failure to report, without good cause, 
for a VA compensation examination.  38 C.F.R. § 3.655(b) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter sent to the veteran.  The RO 
informed the veteran of the evidence necessary to 
substantiate a claim for service connection as opposed to a 
claim for secondary service connection.  However, the Board 
finds that the veteran has not been prejudiced by such 
because he has actual knowledge of the evidence necessary to 
substantiate his claim.  Specifically, he has asserted that 
he developed a bilateral hip disability as a result of his 
service-connected fracture of the right fibula with 
chondromalacia of the right knee.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  As to informing the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
private doctors and hospitals.  He was informed that he could 
obtain private records himself and submit them to VA.  
Finally, the RO asked the veteran to provide any other 
evidence or information that he had pertaining to his claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was denied and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini II that where, as here, section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice; rather, the veteran 
had the right to a content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the April 2004 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence, which he did.  Following that 
letter, a supplemental statement of the case was issued in 
August 2005, which provided the veteran with notice to submit 
additional evidence.  Further, in the October 2003 remand, 
the Board reminded the veteran that he had the right to 
submit additional evidence in connection with his claim.  
Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard, 4 Vet. App. 384.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA treatment 
records.  VA also provided the veteran with an examination in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.

In this case, the veteran's claim for service connection for 
bilateral hip avascular necrosis as secondary to service-
connected fracture of the right fibula with chondromalacia of 
the right knee, is an "other original claim."  See id.

In October 2003, the Board remanded the claim, in part, 
because it had determined that an examination was necessary 
to determine whether the service-connected disability had 
aggravated the bilateral hip avascular necrosis.  It informed 
the veteran of the following:

[T]he veteran is hereby notified that 
failure to report for any scheduled VA 
examination without good cause shown may 
adversely affect the outcome of the 
veteran's claim for service connection on 
a secondary basis.  38 C.F.R. § 3.655 
(2002).

(Emphasis in original.)

In the May 2004 VCAA letter, the RO also informed the veteran 
of the provisions of 38 C.F.R. § 3.655.  

The veteran was scheduled for an examination in June 2004, 
and he failed to appear.  However, VA subsequently learned 
that the veteran was in a nursing home and did not receive 
the notice.  Another examination was scheduled for July 2004, 
but the notice of the examination went to the veteran's home 
address, as opposed to the address of the nursing home.  

In May 2005, VA informed the veteran that it was scheduling 
him for an examination and that he would receive notice of 
the examination from the VA medical facility.  It advised him 
of the consequences of the failure to report for an 
examination.

In June 2005, the VA Medical Center informed the veteran that 
he had been scheduled for an examination later that month.  
It stated that it was "essential" that he keep this 
appointment and that failure to report may adversely affect 
his claim.  

The record reflects that the veteran failed to report for the 
VA examination scheduled in June 2005.  

In the August 2005 supplemental statement of the case, the RO 
informed the veteran that he had failed to appear for the 
June 2005 examination.  It provided him with the provisions 
of 38 C.F.R. § 3.655, which informed him that he could 
present evidence of "good cause" for his failure to report.  
He was provided with 60 days to submit comment on the 
additional evidence considered since the November 2002 
supplemental statement of the case.  The record does not 
reflect that the supplemental statement of the case was 
returned as undeliverable, and thus the veteran is presumed 
to have received it.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).  Both the notice of the examination and 
the supplemental statement of the case were sent to the 
nursing home where the veteran currently resides.  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), that the 
veteran's claim for service connection for bilateral hip 
avascular necrosis as secondary to service-connected fracture 
of the right fibula with chondromalacia of the right knee 
must be denied.  The veteran had been informed multiple times 
that the failure to report for an examination may cause his 
claim to be denied.  He was specifically informed in the July 
2005 supplemental statement of the case of his failure to 
report for the June 2005 scheduled examination.  He was 
provided with 60 days to submit comment on that finding, and 
he did not submit any evidence or argument as to his reason 
for not reporting for the examination.  Thus, the Board finds 
that the veteran has not submitted any evidence of "good 
cause" for his failure to report for the June 2005 
examination.  See 38 C.F.R. § 3.655(b).  

As stated above, when a veteran is seeking benefits for an 
"other original claim" and fails to appear for the 
examination, without good cause, the claim will be denied.  
Id.  If the veteran chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  See id.  What is clear is that VA has taken 
concerted efforts to assist the veteran in the development 
and adjudication of his claim.  For the reasons stated above, 
the Board finds that further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources.  See e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

Accordingly, as the veteran's claim is an "other original 
claim," and he has failed to establish "good cause" in his 
failure to report for the June 2005 VA examination, his claim 
for service connection for bilateral hip avascular necrosis 
as secondary to service-connected fracture of the right 
fibula with chondromalacia of the right knee is denied 
pursuant to 38 C.F.R. § 3.655(b).


ORDER

Service connection for bilateral hip avascular necrosis as 
secondary to service-connected fracture of the right fibula 
with chondromalacia of the right knee is denied.


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


